Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to a communication filed on 2/03/2021.
2.    Claims 1-20 are pending.
Priority
3.	Applicant claims a US provisional priority of 11/30/2018; it is considered.
Information Disclosure Statements (IDSs)
4.	Applicant files an IDS on 2/03/2021; it is considered.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-4 , and 9-10 are rejected under 35 U.S.C. 103 as obvious over Osiroff et al (US Pub. 20180143302 A1) hereinafter “Osiroff”, in view of Campbell  et al. (US Pat. 9869754 B1)  hereinafter “Campbell”, and in view of Matsumura et al. (US Pub. 20170131718 A1) hereinafter “Matsumura”.
A. Per independent claim 1: Osiroff discloses an electronic system for use in connection with navigating a marine vessel to a desired position with respect to a waterline boundary (see Osiroff para. [0181], para. [0224] “The scanning-spot LIDAR system projects a beam 11' (FIG. 5) that is not fan shaped but instead is tightly constrained in the horizontal as well as vertical direction”, or  “FIG. 14 is a view like FIG. 12 but showing another preferred embodiment as used in scanning a laterally extended fan beam vertically to locate both waterborne and airborne objects in at least one direction from a monitoring position;” 
- at least one light detection ranging (“LIDAR”) sensing system for detecting structure of
the edge of a dock (a normal scanned structure) across a region by vertically scanning the region using the LIDAR sensing system, wherein the structure comprises the waterline boundary (a regular scanned structure – see Osiroff, para. [0110] and see Campbell, col. 10 lines 53-67 about providing vertical scanning to implement Osiroff’s using a LIDAR scanner);
- at least one memory element configured to store characteristics of the detected structure (see Osiroff, para. [0120]);
- at least one processing element coupled with the sensor and the memory element (see Osiroff, para. [0521]).
Osiroff does not disclose: identify a primary reference point associated with navigation of the marine vessel to the desired position based on the characteristics of the detected structure; however, Matsumura suggests that claimed feature (see Matsumura, para. [0021]). 
Osiroff displays information about a current position of the marine vessel in relation to the desired position (see Osiroff, para. [0723]).
Osiroff also suggests about identifying to display a reference point that are related to each other (i.e., using an object that existing in a certain spatial volume, see Osiroff, para. [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Osiroff with Campbell, and with Matsumura to improving navigation with a vertical LIDAR sensing ability.
B. Per claim 2:  The rationales and references for a rejection of claim 1 are incorporated. 
Osiroff also suggests a sensing system comprises an array of LIDAR sensors (see Osiroff para. [0820]).
C. Per claim 3:  The rationales and references for a rejection of claim 1 are incorporated. 
Osiroff also suggests that characteristics of the detected structure comprise characteristics of an edge of a dock (i.e., “a stationary object” /infra-structure – see Osiroff para. [0580]).
D. Per claim 4:  The rationales and references for a rejection of claim 1 are incorporated. 
The examiner submits that it is obvious for using extra LIDAR sensor: i.e., a stern LIDAR sensor that operates as a backup sensor is considered as using a duplication sensor (a legal precedent for “duplication of part” and “rearrangement of parts” for this rejection is obvious – see MPEP 2144.04).
E. Per claims 9-10:  The rationales and references for a rejection of claim 1 are incorporated. 
Osiroff suggests that the LIDAR sensor comprises a micro- electromechanical mirror system (“MEMS array”) and a detector for detecting a return LIDAR signal (i.e. “FIGS. 56- 84 illustrate a single MEMS mirror. LIDAR system 100 may include an array of multiple MEMS mirrors.” See Osiroff, para. [0815] and [0804]).
Osiroff also suggests that the MEMS array is a digital light processing (“DLP”) projection element (i.e., “the plurality of detectors may absorb the light reflections and convert the absorbed reflections to an electric signal, to a digital signal, etc., for sending to at least one processor 118 or 2702 or 2802.” see Osiroff et al., para. [0484]).
6.	Claims 6-7 are rejected under 35 U.S.C. 103 as obvious over Osiroff in view of Campbell in view of Matsumura and in view of  Masuda (US Pub. 20180180736 A1).
The rationales and references for a rejection of claim 1 are incorporated. 
Osiroff in view of Campbell in view of Matsumura do not disclose a feature of identifying a secondary reference point having a consistent positive linear correlation to the primary reference point. However, Masuda suggests this claimed feature (see Masuda, Fig. 9 ref. 296 suggests a plurality of different selections/references, and para. [0013]) where a relationship between a first reference and a second reference is implied in Masuda’s distance measurement method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Osiroff, Campbell, Matsumura with Masuda to improving navigation with a second reference point having a distance relationship to the first reference point for future comparisons (see Masuda, FIG. 7 and FIG.20).
7.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Osiroff in view of Campbell in view of Matsumura and in view of  Stricker-Shaver et al. (US 2021/0396858 A1) hereinafter “Stricker”.
The rationales and references for a rejection of claim 1 are incorporated. 
Osiroff in view of Campbell in view of Matsumura do not disclose a feature of determining a needed thrust vector to attain the desired position; however, Stricker suggests that ability (e.g., “a distance d, a speed and/or a direction of the object 16 relative to the vehicle 10 can be determined” for input parameters, see Stricker, para. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Osiroff, Campbell, Matsumura with Stricker to improving navigation of a marine vessel because a steering direction is determined.
8.	Claims 11-14, and 16-18 are rejected under 35 U.S.C. 103 as obvious over Osiroff, in view of Campbell,   in view of Matsumura, in view of Masuda (US Pub. 20180180736 A1) .
A. Per independent claim 18: Osiroff discloses an electronic system for use in connection with navigating a marine vessel to a desired position with respect to a waterline boundary (i.e., see Osiroff, para. [0224] The scanning-spot LIDAR system projects a beam 11' (FIG. 5) that is not fan shaped but instead is tightly constrained in the horizontal as well as vertical direction”, or  “FIG. 14 is a view like FIG. 12 but showing another preferred embodiment as used in scanning a laterally extended fan beam vertically to locate both waterborne and airborne objects in at least one direction from a monitoring position;” see Osiroff para. [0181]):
- at least one light detection ranging (“LIDAR”) sensing system for detecting structure of
the edge of a dock (a normal scanned structure) across a region by vertically scanning the region using the LIDAR sensing system, wherein the structure comprises the waterline boundary (a regular scanned structure – see Osiroff, para. [0110] and see Campbell, col. 10 lines 53-67 about providing vertical scanning to implement Osiroff’s using a LIDAR scanner);
- at least one memory element configured to store characteristics of the detected structure (see Osiroff, para. [0120]);
- at least one processing element coupled with the sensor and the memory element (see Osiroff, para. [0521)]; the processing element configured to:
 identify a primary reference point associated with navigation of the marine vessel to the desired position based on the characteristics of the detected structure (see Matsumura, para. [0021]); 
display information about a current position of the marine vessel in relation to the desired position (see Osiroff, para. [0723]); identify at least one secondary reference point having a consistent positive linear correlation to the primary reference point.
Osiroff, Campbell, and Matsumura do not disclose about displaying a plurality of reference points that are related to each other. However, Masuda suggests this feature (i.e., by perform continuous selections/steps within reasonable inputs, see Masuda Figs. 7, 9 ref. 296).
Applicant further claims: “continually determine a distance between the primary and secondary reference points and if differences in subsequent measurements of the primary reference point exceed a measurement threshold, then to use the secondary reference point for navigation based on the previously determined distance between the primary and secondary reference points”  the examiner respectfully submits that this limitation means if a measurement not satisfied, looping back a program step so that the outcome would be within a reasonable range – not exceeding a threshold (see Masuda Fig. 9 ref. 296).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Osiroff, Campbell, and Matsumura with Masuda to improving navigation with a marine vessel’s LIDAR sensing system by selecting a reference point among reference points in a region.
B. Per independent claim 11: This claim requires all structure limitations as required in claim 18; therefore, similar rationales and references for a rejection of claim 18 are also applied.
C. Per claim 12:  The rationales and references for a rejection of claim 11 are incorporated. 
Osiroff also suggests a sensing system comprises an array of LIDAR sensors (see Osiroff para. [0820]).
D. Per claim 13:  The rationales and references for a rejection of claim 11 are incorporated. 
Osiroff also suggests that characteristics of the detected structure comprise characteristics of an edge of a dock (i.e., “a stationary object” /infra-structure – see Osiroff para. [0580]).
E. Per claim 14:  The rationales and references for a rejection of claim 11 are incorporated. 
The examiner submits that it is obvious for using extra LIDAR sensor: i.e., a stern LIDAR sensor that operates as a backup sensor is considered as using a duplication sensor (a legal precedent for “duplication of part” and “rearrangement of parts” for this rejection is obvious – see MPEP 2144.04).
F. Per claims 16-17, and 19-20:  The rationales and references for a rejection of claim 11 are incorporated. 
Osiroff suggests that the LIDAR sensor comprises a micro- electromechanical mirror system (“MEMS array”) and a detector for detecting a return LIDAR signal (i.e. “FIGS. 56- 84 illustrate a single MEMS mirror. LIDAR system 100 may include an array of multiple MEMS mirrors” See Osiroff, para. [0815] and [0804]).
Osiroff also suggests that the MEMS array is a digital light processing (“DLP”) projection element (i.e., “the plurality of detectors may absorb the light reflections and convert the absorbed reflections to an electric signal, to a digital signal, etc., for sending to at least one processor 118 or 2702 or 2802.” see Osiroff et al., para. [0484]).
9.	Claim 15 is rejected under 35 U.S.C. 103 as obvious over Osiroff in view of Campbell in view of Matsumura, in view of Masuda, and in view of  Stricker-Shaver et al. (US 2021/0396858 A1) hereinafter “Stricker”.
The rationales and references for a rejection of claim 11 are incorporated. 
Osiroff in view of Campbell in view of Matsumura, and in view of Masuda do not disclose a feature of determining a needed thrust vector to attain the desired position; however, Stricker suggests that ability (e.g., “a distance d, a speed and/or a direction of the object 16 relative to the vehicle 10 can be determined” for input parameters, see Stricker, para. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Osiroff, Campbell, Matsumura, and Masuda with Stricker to improving navigation of a marine vessel because a steering direction is determined.
Conclusion
10.	Claims 1-20 are rejected.  
11.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759 (email: cuong.nguyen@uspto.gov). The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662